
	
		II
		110th CONGRESS
		1st Session
		S. 958
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2007
			Mr. Sessions (for
			 himself, Mrs. Murray,
			 Mr. Cochran, Mr. Kerry, Mr.
			 Lott, Mr. Akaka,
			 Mr. Burr, Mr.
			 Dodd, Mr. Domenici,
			 Mr. Bingaman, and
			 Mrs. Lincoln) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish an adolescent literacy
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Striving Readers Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Only 68 percent
			 of high school students graduate on time with a diploma, meaning that every
			 year 1,300,000 students fail to graduate from high school.
			(2)In 2004 alone,
			 these 1,300,000 nongraduates cost the Nation more than $325,000,000,000 in lost
			 wages, taxes, and productivity over their lifetimes.
			(3)High school
			 graduation rates for low-income students and students of color hover around 50
			 percent, as do graduation rates for students in urban school districts.
			 Graduation rates for English language learners are particularly low.
			(4)Only 34 percent
			 of high school students graduate with the skills the students need to succeed
			 in college or the workplace.
			(5)Community
			 colleges alone pay $1,400,000,000 a year to provide remedial education to
			 students under 25 who should have learned these basic skills in secondary
			 school.
			(6)Seventy-one
			 percent of 8th graders read below the proficient level on the 2005 National
			 Assessment of Educational Progress, indicating that students in middle schools
			 and high schools struggle to graduate because their literacy achievement is
			 alarmingly low.
			(7)Between 1971 and
			 2004, the reading levels of America’s 17-year-olds showed no improvement at
			 all.
			(8)In a typical
			 high-poverty urban school, approximately half of incoming 9th grade students
			 read at a 6th or 7th grade level, and among low-income 8th graders, just 15
			 percent read at a proficient level.
			(9)On average,
			 African-American and Hispanic 12th grade students read at the same level as
			 White 8th grade students.
			(10)Secondary school
			 students’ ability to read complex texts is strongly predictive of the students'
			 performance in college mathematics and science courses.
			(11)The 25
			 fastest-growing professions have far greater than average literacy demands,
			 while the fastest-declining professions have lower than average literacy
			 demands.
			(12)About 40 percent
			 of secondary school graduates lack the literacy skills employers seek.
			(13)Students need
			 literacy instruction at all grade levels and in every subject in order to
			 improve their achievement and school completion.
			(14)Researchers are
			 in strong consensus as to a number of specific steps that can be taken to
			 improve literacy instruction in grades 4 through 12.
			(15)Lessons from the
			 Alabama Reading Initiative, the Washington State Reading Initiative, and other
			 successful adolescent literacy reforms can form the basis for the expansion of
			 adolescent literacy efforts, and, in so doing, generate additional information
			 on effective practices that can be widely disseminated and applied.
			3.PurposesThe purposes of this Act are—
			(1)to improve
			 student achievement in grades 4 through 12 by establishing adolescent literacy
			 initiatives with measurable goals and explicit action steps to achieve those
			 goals;
			(2)to improve
			 secondary school graduation and college readiness rates by improving adolescent
			 literacy achievement;
			(3)to provide
			 support for selecting, administering, and interpreting diagnostic assessments,
			 formative assessments, and summative assessments for adolescent literacy
			 achievement;
			(4)to develop
			 curricular materials, instructional tools, and teaching strategies that boost
			 adolescent literacy achievement;
			(5)to provide
			 intensive high-quality professional development for teachers of core academic
			 subjects to integrate adolescent literacy instructional strategies and
			 assessments that support the learning of content;
			(6)to provide
			 training for literacy coaches to guide and support all teachers regarding
			 schoolwide literacy implementation;
			(7)to provide
			 high-quality professional development for school leaders in developing and
			 administering adolescent literacy initiatives at the school level; and
			(8)to improve the
			 coordination of standards, curricula, interventions, and assessments for
			 adolescent literacy skills within and among schools, local educational
			 agencies, and States.
			4.Definitions
			(a)ESEA
			 definitionsIn this Act, the terms core academic
			 subjects, limited English proficient, local
			 educational agency, poverty line, secondary
			 school, and State educational agency have the meanings
			 given the terms in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
			(b)Other
			 definitionsIn this Act:
				(1)Adolescent
			 literacyThe term adolescent literacy means the
			 possession of the grade level appropriate reading and writing skills required
			 for students in grades 4 through 12 to construct and communicate meaning from
			 text and to become actively engaged in the learning process.
				(2)Adolescent
			 literacy initiativeThe term adolescent literacy
			 initiative means a comprehensive approach to improving adolescent
			 literacy achievement in grades 4 through 12.
				(3)Child with a
			 disabilityThe term child with a disability has the
			 meaning given the term in section 602 of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1401).
				(4)Diagnostic
			 assessmentThe term diagnostic assessment means an
			 assessment that is—
					(A)valid, reliable,
			 and based on literacy research; and
					(B)used for the
			 purposes of—
						(i)identifying a
			 student’s specific areas of strengths and weaknesses in literacy;
						(ii)determining any
			 difficulties that the student may have in literacy and the potential cause of
			 such difficulties; and
						(iii)helping to
			 determine possible literacy intervention strategies for, and the related
			 special needs of, the student.
						(5)Formative
			 assessmentThe term formative assessment means an
			 assessment that—
					(A)evaluates a
			 student's learning based on systematic observations by teachers of the student
			 performing academic tasks that are part of the student's daily classroom
			 experience;
					(B)is used to
			 improve instruction in literacy, including classroom instruction; and
					(C)causes the
			 student to reflect on the student's strengths and needs, and helps the student
			 to internalize strategies for improving the student's literacy skills.
					(6)High-quality
			 professional developmentThe term high-quality professional
			 development means job-embedded, ongoing professional development
			 that—
					(A)provides
			 teachers, administrators, and school leaders with the research-based elements
			 of an effective adolescent literacy initiative; and
					(B)supports
			 adolescent literacy instruction in core academic subjects.
					(7)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
				(8)Literacy
			 coachThe term literacy coach means a
			 professional—
					(A)who—
						(i)has
			 previous teaching experience and a master’s degree with a concentration in
			 reading and writing education; or
						(ii)has obtained
			 such experience and training not later than 3 years after assuming the role of
			 literacy coach;
						(B)whose primary
			 role with teachers and school personnel is to—
						(i)provide
			 high-quality professional development opportunities for teachers and school
			 personnel;
						(ii)collaborate with
			 paraprofessionals, teachers, administrators, and the community served by the
			 school in the areas of reading and writing; and
						(iii)work
			 cooperatively and collaboratively with other professionals in planning programs
			 to meet the needs of diverse population learners, including children with
			 disabilities and students who are limited English proficient; and
						(C)who may provide
			 students with—
						(i)reflective,
			 inquiry-based reading or writing diagnosis, instruction, and assessment;
			 and
						(ii)reading and
			 writing assessment, in cooperation with other professionals (such as special
			 education teachers, speech and language teachers, and school
			 psychologists).
						(9)Literacy
			 leadership teamThe term literacy leadership team
			 means a team of not less than 2 individuals in a school that assumes the
			 responsibility to guide the development and implementation of an adolescent
			 literacy initiative, which individuals—
					(A)shall include not
			 less than 1 individual who has literacy training; and
					(B)may include a
			 school leader, a literacy specialist serving the school (including a literacy
			 coach or media specialist), a counselor, a teacher of a core academic subject,
			 a special education teacher, or a teacher with expertise in teaching the
			 English language to children who are limited English proficient.
					(10)Research-based
			 elements of an effective adolescent literacy initiativeThe term
			 research-based elements of an effective adolescent literacy
			 initiative means elements of a comprehensive approach to adolescent
			 literacy that entails—
					(A)explicit and
			 systematic instruction in adolescent literacy strategies, including—
						(i)direct and
			 explicit comprehension instruction;
						(ii)motivation and
			 self-directed learning;
						(iii)text-based
			 collaborative learning;
						(iv)strategic
			 tutoring;
						(v)use
			 of diverse texts;
						(vi)intensive
			 writing;
						(vii)use of
			 technology; and
						(viii)use of
			 formative assessments; and
						(B)school-level
			 structural efforts to improve adolescent literacy instruction,
			 including—
						(i)extended time for
			 adolescent literacy instruction;
						(ii)high-quality
			 professional development for teachers;
						(iii)the use of
			 summative assessments;
						(iv)creating teacher
			 teams to analyze student work and to plan instruction;
						(v)involving school
			 leaders; and
						(vi)creating
			 interdisciplinary and interdepartmental literacy teams to coordinate literacy
			 instruction in a school.
						(11)School
			 leaderThe term school leader means an individual
			 who—
					(A)is an employee or
			 officer of a school; and
					(B)is responsible
			 for—
						(i)the
			 school's performance; and
						(ii)the daily
			 instructional and managerial operations of the school.
						(12)Scientifically
			 validThe term scientifically valid, when used with
			 respect to research—
					(A)means research
			 that applies rigorous, systematic, and objective procedures to obtain valid
			 knowledge relevant to literacy development, reading and writing instruction,
			 and reading and writing difficulties; and
					(B)includes research
			 that—
						(i)employs
			 experimental, quasi-experimental, or qualitative research methods involving
			 rigorous data analyses that are adequate to test the stated hypotheses and
			 justify the general conclusions drawn; and
						(ii)has been
			 accepted by a peer-reviewed journal, or approved by a panel of independent
			 experts through a comparably rigorous, objective, and scientific review.
						(13)SecretaryThe
			 term Secretary means the Secretary of Education.
				(14)Special
			 educationThe term special education has the meaning
			 given the term in section 602 of the Individuals with Disabilities Education
			 Act (20 U.S.C. 1401).
				(15)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, and the Commonwealth of Puerto Rico.
				(16)Summative
			 assessmentThe term summative assessment means an
			 assessment that evaluates a student’s learning based on a standardized
			 examination designed to measure literacy achievement.
				5.Striving Readers
			 Program authorized
			(a)Grants to local
			 educational agencies
				(1)In
			 generalFor any fiscal year for which the funds appropriated
			 under section 11 are less than $200,000,000, the Secretary shall—
					(A)reserve not more
			 than a total of 1 percent of such funds—
						(i)to
			 award a contract under section 9 for a national evaluation of the grant
			 programs assisted under this subsection; and
						(ii)for the
			 dissemination of information, resulting from the grant programs assisted under
			 this subsection, in accordance with section 10; and
						(B)use the funds not
			 reserved under subparagraph (A) to award grants, on a competitive basis and in
			 accordance with section 7(c), to local educational agencies (or consortia of
			 local educational agencies) described in paragraph (2) that apply under section
			 7(b), for the purpose of enabling the local educational agencies or consortia
			 to carry out the authorized activities described in section 7(d).
					(2)EligibilityA
			 local educational agency or consortium of local educational agencies shall only
			 be eligible for a grant under this subsection if—
					(A)in the case of a
			 single local educational agency, the local educational agency is eligible for
			 assistance under part A of title I of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6311 et seq.); and
					(B)in the case of a
			 consortium of local educational agencies, each local educational agency
			 participating in the consortium is eligible for assistance under such
			 part.
					(b)Grants to State
			 educational agencies
				(1)In
			 generalFor any fiscal year for which the funds appropriated
			 under section 11 equal or exceed $200,000,000, the Secretary shall—
					(A)reserve not more
			 than a total of 1 percent of such funds or $3,000,000, whichever amount is
			 less—
						(i)to
			 award a contract under section 9 for a national evaluation of the State grant
			 and subgrant programs assisted under this Act; and
						(ii)for the
			 dissemination of information, resulting from the State grant and subgrant
			 programs assisted under this Act, in accordance with section 10;
						(B)reserve
			 1/2 of 1 percent for allotments for the United States
			 Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
			 Mariana Islands, to be distributed among such outlying areas on the basis of
			 their relative need, as determined by the Secretary in accordance with the
			 purposes of this Act;
					(C)reserve
			 1/2 of 1 percent for the Secretary of the Interior for
			 programs under this Act in schools operated or funded by the Bureau of Indian
			 Affairs; and
					(D)use the funds not
			 reserved under subparagraphs (A), (B), and (C) to award grants to State
			 educational agencies, through allotments under paragraph (2), to enable the
			 State educational agencies to award subgrants to local educational agencies or
			 consortia of local educational agencies for the implementation of adolescent
			 literacy initiatives in accordance with section 7.
					(2)Allotment
			 formulaFrom the funds made available under paragraph (1)(D) for
			 a fiscal year and subject to paragraph (3), the Secretary shall allot to each
			 State educational agency for the fiscal year an amount that bears the same
			 ratio to such funds as the product of—
					(A)the number of
			 children, aged 5 to 17, who reside within the State and are from families below
			 the poverty level, based on the most recent satisfactory data provided to the
			 Secretary by the Bureau of the Census for determining eligibility under section
			 1124(c)(1)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6333(c)(1)(A)); multiplied by
					(B)the percentage of
			 students in grade 8 in the State who received a score below the basic level of
			 achievement on the most recent grade 8 reading assessment conducted as part of
			 the National Assessment of Educational Progress under section 303 of the
			 National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622)
			 for which data are available,
					bears to the
			 sum of all such products for all States.(3)Special
			 rules
					(A)Minimum
			 allotmentNo State receiving an allotment under paragraph (2) may
			 receive less than 1/4 of 1 percent of the total amount
			 allotted under such paragraph.
					(B) Special rules
			 for Puerto RicoIn determining the allotment under paragraph (2)
			 for Puerto Rico, the Secretary shall comply with the following:
						(i)Use of national
			 percentageIf Puerto Rico did not participate in the most recent
			 grade 8 reading assessment of the National Assessment of Educational Progress
			 for which data are available, the Secretary shall use the national percentage
			 of students who received a score below the basic level of achievement on such
			 assessment to calculate Puerto Rico's allotment.
						(ii)Limitation of
			 allotment percentageNotwithstanding clause (i) or paragraph (2),
			 in no case shall the Secretary allot to Puerto Rico under paragraph (2) for a
			 fiscal year a percentage of the total amount available for all allotments under
			 paragraph (1)(D) that exceeds the percentage allotted to Puerto Rico of the
			 total funds allotted to all States under part A of title I of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding
			 fiscal year.
						(c)Duration of
			 grant or subgrantEach grant or subgrant awarded under subsection
			 (b) shall be for a period of not more than 5 years.
			(d)Peer
			 review
				(1)In
			 generalThe Secretary, in consultation with the Director of the
			 National Institute for Literacy, shall convene a peer review panel to evaluate
			 applications for each grant awarded to a State educational agency under
			 subsection (b)(1)(D), or to a local educational agency under subsection
			 (a)(1)(B), using the evaluation criteria described in paragraph (2).
				(2)Development of
			 evaluation criteriaThe Secretary shall promulgate regulations,
			 subject to notice and comment, establishing the criteria that the peer review
			 panel shall use to evaluate the grant applications under this section.
				(3)Membership
					(A)CompositionThe
			 peer review panel convened under paragraph (1) shall be composed of not less
			 than 12 members, of whom—
						(i)3 shall be
			 appointed by the Secretary;
						(ii)3 shall be
			 appointed by the Secretary from among persons recommended by the Director of
			 the National Institute for Literacy;
						(iii)3 shall be
			 appointed by the Secretary from among persons recommended by the Chairman of
			 the National Research Council of the National Academy of Sciences; and
						(iv)3 shall be
			 appointed by the Secretary from among persons recommended by the Director of
			 the National Institute of Child Health and Human Development.
						(B)Competency and
			 expertise
						(i)CompetencyThe
			 Secretary shall ensure that each member of the peer review panel appointed
			 under subparagraph (A) is competent, by virtue of the training, expertise, or
			 experience of the member, to evaluate grant applications under this
			 section.
						(ii)ExpertiseThe
			 Secretary shall ensure that the peer review panel appointed under subparagraph
			 (A) includes, at a minimum—
							(I)classroom
			 teachers or literacy coaches with expertise in literacy, including special
			 education teachers and teachers of students who are limited English
			 proficient;
							(II)experts who
			 provide high-quality professional development to individuals who teach literacy
			 to children and adults;
							(III)experts who
			 provide high-quality professional development to other instructional staff;
			 and
							(IV)experts in
			 screening, diagnostic, and classroom-based instructional reading
			 assessments.
							(4)RecommendationsThe
			 panel shall recommend grant applications under this section to the Secretary
			 for funding or for disapproval.
				(5)Distribution of
			 recommendationsNot later than 120 days after the panel submits
			 the panel's recommendation regarding an application by a State educational
			 agency or a local educational agency for a grant under this section to the
			 Secretary, the Secretary shall notify the State educational agency or local
			 educational agency that the application has been approved or disapproved and
			 shall provide to such State educational agency or local educational agency a
			 copy of the panel's recommendation.
				(e)Supplement not
			 supplantGrant funds awarded under this section shall supplement,
			 and not supplant, non-Federal funds that would, in the absence of such grant
			 funds, be made available for the literacy instruction of pupils participating
			 in programs assisted under this Act.
			(f)Maintenance of
			 effortEach State educational agency that receives a grant under
			 this section, and each local educational agency that receives a grant or
			 subgrant under this section, shall maintain the expenditures of the State
			 educational agency or local educational agency, respectively, for literacy
			 instruction in grades 4 through 12 at a level not less than the level of such
			 expenditures maintained by the State educational agency or local educational
			 agency, respectively, for the fiscal year preceding the fiscal year for which
			 the grant or subgrant is received.
			6.State
			 grants
			(a)State
			 applicationsA State educational agency desiring to receive an
			 allotment under section 5(b)(1)(D) shall submit an application to the Secretary
			 at such time, in such manner, and containing such information as the Secretary
			 may require. Each such application shall include—
				(1)an assurance from
			 the State educational agency that the State educational agency will form an
			 adolescent literacy team that—
					(A)builds public
			 support for a statewide focus on adolescent literacy;
					(B)strengthens and
			 aligns State literacy standards with curricula, assessments, and high-quality
			 professional development requirements;
					(C)guides local
			 educational agencies and schools in the creation of adolescent literacy
			 initiatives;
					(D)builds educators’
			 capacity to provide adolescent literacy instruction;
					(E)measures and
			 assesses progress in adolescent literacy at the school, local educational
			 agency, and State levels, using existing data if such data are valid,
			 appropriate, and approved by the Secretary; and
					(F)disseminates
			 information on promising practices and progress in student literacy
			 achievement;
					(2)an assurance that
			 the State educational agency, and any local educational agency receiving a
			 subgrant from the State educational agency under section 7, will, if requested,
			 participate in the national evaluation under section 9; and
				(3)an implementation
			 plan that includes—
					(A)a description of
			 how the State educational agency will assist local educational agencies with
			 developing and using the formative assessments, summative assessments, teaching
			 strategies, curricular materials, instructional tools, high-quality
			 professional development, and research-based elements of an effective
			 adolescent literacy initiative;
					(B)evidence that
			 local educational agencies in the State are committed to instructional changes
			 and can implement adolescent literacy initiatives effectively;
					(C)a description of
			 how the State educational agency will coordinate and align the State grant
			 program assisted under this Act with—
						(i)other State and
			 local programs that promote adolescent literacy instruction; and
						(ii)overall literacy
			 instruction in the State in kindergarten through grade 12;
						(D)a description of
			 how the State educational agency will, to the extent practicable, award grants
			 to—
						(i)local educational
			 agencies that serve rural areas; and
						(ii)local
			 educational agencies that serve urban areas; and
						(E)a description of
			 how local educational agencies in the State will address the literacy needs of
			 children with disabilities, and students who are limited English proficient, in
			 grades 4 through 12 and how local educational agencies in the State will
			 provide professional development in adolescent literacy instruction to special
			 education teachers or teachers of students who are limited English
			 proficient.
					(b)State
			 distribution of fundsOf the amount allotted to a State
			 educational agency under section 5(b)(1)(D), the State educational agency shall
			 use—
				(1)not less than 80
			 percent of such amount to award subgrants under section 7;
				(2)not more than 15
			 percent of such amount to administer the subgrant program; and
				(3)not more than 5
			 percent of such amount to carry out the activities described in subsection
			 (c).
				(c)State
			 activities
				(1)Mandatory
			 activitiesA State educational agency that receives an allotment
			 under section 5(b)(1)(D) shall use the funds made available under subsection
			 (b)(3) to carry out all of the following activities:
					(A)Professional
			 development or technical assistanceThe State educational agency
			 shall provide high-quality professional development, or technical assistance,
			 to a local educational agency, or a provider of high-quality professional
			 development associated with a local educational agency, to help the local
			 educational agency or provider administer high-quality professional development
			 in order to train teachers and school leaders in adolescent literacy
			 instruction.
					(B)Preservice
			 coursework reviewThe State educational agency shall strengthen
			 and enhance preservice courses for students preparing, at all public
			 institutions of higher education in the State, to teach any of grades 4 through
			 12 by—
						(i)reviewing such
			 courses to determine whether the courses' content is consistent with the
			 findings of the most current scientifically based literacy research, including
			 findings on the research-based elements of an effective adolescent literacy
			 initiative;
						(ii)following up
			 such reviews with recommendations to ensure that such institutions offer
			 courses that meet the highest standards; and
						(iii)preparing a
			 report on the results of such reviews and submitting the report to the reading
			 and literacy partnership for the State established under section 1203(d) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6363(d)) and all
			 public institutions of higher education in the State, and making the report
			 available for public review by means of the Internet.
						(C)State licensure
			 and certification recommendationsThe State educational agency
			 shall make recommendations on how the State licensure and certification
			 standards in the area of reading instruction in grades 4 through 12 might be
			 improved.
					(D)Progress
			 reports for State educational agency grant recipients
						(i)SubmissionNot
			 later than 60 days after the termination of the third year and the fifth year
			 of the grant period, the State educational agency shall submit a progress
			 report to the Secretary that shall include—
							(I)information on
			 the progress the State educational agency and local educational agencies within
			 the State are making in reducing the number of students served under this Act
			 in grades 4 through 12 who are reading or writing below grade level (as
			 demonstrated by such information as teacher reports and school evaluations of
			 mastery of the research-based elements of an effective adolescent literacy
			 initiative);
							(II)evidence from
			 the State educational agency and local educational agencies within the State
			 that the State educational agency and the local educational agencies
			 have—
								(aa)significantly
			 increased the number of students reading and writing at or above grade
			 level;
								(bb)significantly
			 increased the percentages of students described in section 1111(b)(2)(C)(v)(II)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311
			 (b)(2)(C)(v)(II)) who are reading at or above grade level; and
								(cc)successfully
			 implemented the State educational agency's duties under this Act; and
								(III)information
			 regarding the number and percentage of students served by the local educational
			 agencies within the State who are graduating from secondary school with a
			 regular secondary school diploma in the standard number of years.
							(ii)Peer
			 reviewThe progress report described in this paragraph shall be
			 reviewed by the peer review panel convened under section 5(d).
						(2)Permissive
			 activitiesA State educational agency that receives an allotment
			 under section 5(b)(1)(D) may use the funds made available under subsection
			 (b)(3) to carry out any of the following activities:
					(A)Identifying
			 providers of high-quality professional development for local educational
			 agencies.
					(B)Training the
			 personnel of local educational agencies to use data systems that track student
			 literacy achievement.
					7.Grants and
			 subgrants to local educational agencies
			(a)Subgrants
			 authorizedA State receiving
			 an allotment under section 5(b)(1)(D) shall use funds made available under
			 section 6(b)(1) to award subgrants, on a competitive basis, to local
			 educational agencies and consortia of local educational agencies to enable the
			 local educational agencies and consortia to carry out the authorized activities
			 described in subsection (d).
			(b)ApplicationsA
			 local educational agency or consortium desiring to receive a grant or subgrant
			 under this Act shall submit an application to the Secretary or the State
			 educational agency (as appropriate) at such time, in such manner, and
			 containing such information as the Secretary or the State educational agency,
			 respectively, may require. Such application shall include the following
			 information:
				(1)For each school
			 that the local educational agency or consortium identifies as participating in
			 a grant or subgrant program under this Act—
					(A)how the school,
			 local educational agency, or a provider of high-quality professional
			 development will provide ongoing high-quality professional development in
			 adolescent literacy instruction to teachers of core academic subjects and
			 school leaders served by the school, local educational agency, or provider,
			 respectively;
					(B)how the school
			 will perform a capacity survey to identify the strengths and weaknesses of such
			 school related to adolescent literacy;
					(C)how the results
			 of the survey described in subparagraph (B) will be used to inform instruction
			 at the school;
					(D)(i)how the school will
			 form a literacy leadership team;
						(ii)the composition of the literacy
			 leadership team; and
						(iii)how the literacy leadership team
			 will—
							(I)create an adolescent literacy
			 initiative;
							(II)assess the success of the adolescent
			 literacy initiative; and
							(III)determine what refinements and changes
			 are needed to the adolescent literacy initiative;
							(E)a budget for the
			 school that projects the costs of developing and implementing an adolescent
			 literacy initiative; and
					(F)an explanation of
			 how the school will integrate adolescent literacy instruction into core
			 academic subjects.
					(2)A description
			 of—
					(A)the assessment
			 system that will be used to track literacy progress in schools that the local
			 educational agency or consortium identifies as participating in a grant program
			 or subgrant program, as appropriate, under this Act;
					(B)the types of
			 formative assessments and summative assessments that will be used in the
			 assessment system; and
					(C)the types of
			 assessment results that will determine the success of the adolescent literacy
			 initiative under this Act.
					(3)How parents will
			 be involved in supporting adolescent literacy instruction.
				(4)In the case of a
			 local educational agency desiring a grant under section 5(a)(1)(B), an
			 assurance that the local educational agency will, if requested, participate in
			 the national evaluation under section 9.
				(c)Award
			 basis
				(1)Priority
					(A)In
			 generalThe Secretary or the State educational agency, as
			 appropriate, shall give priority to awarding a grant or subgrant under this Act
			 to a local educational agency or consortium, on the basis of the factors
			 described in subparagraph (B).
					(B)FactorsThe
			 factors referred to in subparagraph (A) are—
						(i)the number of children aged 5 to 17 served
			 by the local educational agency or consortium who are from families below the
			 poverty level, based on the most recent satisfactory data provided to the
			 Secretary by the Bureau of the Census for determining eligibility under section
			 1124(c)(1)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6333(c)(1)(A));
						(ii)the number or percentage of students in
			 grades 4 through 12 served by the local educational agency or consortium who
			 are reading or writing below grade level; and
						(iii)the total
			 number or percentage of schools served by the local educational agency or
			 consortium that—
							(I)enroll students
			 in any of the grades 4 through 12; and
							(II)were identified
			 for school improvement, corrective action, or restructuring under paragraph
			 (1), (7), or (8) of section 1116(b) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6316(b)) for the preceding academic year.
							(2)Amount of the
			 grantIn determining the amounts of the grant or subgrant awards
			 under this Act, the Secretary or the State educational agency, as applicable,
			 shall—
					(A)provide funds in
			 sufficient size and scope to enable the local educational agency or consortium
			 receiving a grant or subgrant to improve adolescent literacy instruction;
			 and
					(B)provide funds in
			 an amount related to the number or percentage of students in grades 4 through
			 12 served by the local educational agency or consortium who are reading below
			 grade level.
					(d)Local
			 authorized activities
				(1)Mandatory
			 activitiesA local educational agency or consortium that receives
			 a grant or subgrant under this Act shall use the grant or subgrant funds to
			 carry out all of the following activities for students in grades 4 through
			 12:
					(A)Selecting and
			 administering screenings, diagnostic assessments, formative assessments, and
			 summative assessments to determine the students’ literacy difficulties, reading
			 and writing levels, and literacy growth.
					(B)Developing and
			 implementing adolescent literacy plans that serve the needs of students
			 (including children with disabilities and students who are limited English
			 proficient) who are reading or writing significantly below grade level, which
			 plans shall—
						(i)provide
			 intensive, accelerated, explicit instruction in reading to students who have
			 significant deficits in reading skills;
						(ii)include the
			 research-based elements of an effective adolescent literacy initiative;
						(iii)provide
			 literacy materials and instructional strategies to improve reading or writing
			 achievement;
						(iv)provide, to
			 teachers in core academic subjects, high-quality professional development that
			 includes instruction on utilizing the research-based elements of an effective
			 adolescent literacy initiative, including utilizing age-appropriate reading
			 materials and instructional strategies to improve the literacy skills of the
			 students within the content area;
						(v)provide, in
			 addition to regular classroom instruction, extended learning opportunities for
			 the students during school hours or at school facilities; and
						(vi)allow teachers
			 to meet together to plan instruction, review the work of the students, and
			 analyze literacy data.
						(C)Training school
			 leaders to support, develop, and administer adolescent literacy initiatives
			 that—
						(i)utilize
			 data—
							(I)to inform
			 instructional decisions; and
							(II)to assess
			 professional development needs;
							(ii)assess the
			 quality of adolescent literacy instruction in core academic subjects;
			 and
						(iii)provide time
			 for teachers to meet to plan adolescent literacy instruction in core academic
			 subjects.
						(D)Collecting,
			 analyzing, and reporting data on the literacy achievement growth of the
			 students who are served by the local educational agency or consortium and who
			 read or write significantly below grade level (as determined by the Secretary
			 or the State educational agency, as appropriate), which may include contracting
			 with an external evaluator to measure the impact of adolescent literacy
			 interventions on the students.
					(E)In the case of a
			 local educational agency or consortium receiving a subgrant under subsection
			 (a)—
						(i)collecting and
			 summarizing data—
							(I)to document the
			 effectiveness of activities carried out under this Act in individual schools
			 and in the local educational agency as a whole; and
							(II)to stimulate and
			 accelerate improvement by identifying the schools that produce significant
			 gains in academic achievement; and
							(ii)reporting data
			 to the State educational agency for all students and categories of students
			 described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)).
						(F)In the case of a
			 local educational agency or consortium receiving a grant under section
			 5(a)(1)(B), submitting to the Secretary, not later than 60 days after the
			 termination of the third year and the fifth year of the grant period, a
			 progress report that contains the information described in section
			 6(c)(1)(D)(i) with respect to the local educational agency, which report shall
			 be reviewed by the peer review panel convened under section 5(d).
					(2)Permissive
			 activitiesA local educational agency or consortium that receives
			 a grant or subgrant under this Act may use the grant or subgrant funds to carry
			 out any of the following activities for students in grades 4 through 12:
					(A)Recruiting,
			 placing, and training adolescent literacy coaches.
					(B)Providing
			 high-quality professional development for teachers or identifying providers of
			 high-quality professional development for teachers.
					(C)Connecting
			 out-of-school learning opportunities to in-school learning in order to improve
			 the literacy achievement of the students.
					(D)Training parents
			 and family members to support the improvement of adolescent literacy, as
			 appropriate.
					(E)Acquiring
			 academically rich literacy materials that support multiple reading levels and
			 engage the interests of the students.
					(F)Utilizing
			 technology and purchasing software to improve literacy achievement.
					(G)Purchasing,
			 implementing, or adapting supplementary literacy interventions for students who
			 are reading or writing below grade level.
					(3)Limitation to certain schoolsA local educational agency receiving a
			 subgrant under subsection (a) shall, in distributing subgrant funds under this
			 subsection, provide funds only to schools that both—
					(A)are among the
			 schools served by the local educational agency with the highest percentages or
			 numbers of students in grades 4 through 12 reading below grade level, based on
			 the most currently available data; and
					(B)(i)are identified for
			 school improvement, corrective action, or restructuring under paragraph (1),
			 (7), or (8) of section 1116(b) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316(b)); or
						(ii)have the highest percentages or
			 numbers of children counted under section 1124(c) of such Act (20 U.S.C.
			 6333(c)).
						8.Consequences of
			 insufficient progress
			(a)Consequences
			 for grant recipientsIf the Secretary determines that a State
			 educational agency receiving a grant under section 5(b)(1)(D) or a local
			 educational agency or consortium receiving a grant under section 5(a)(1)(B) is
			 not making significant progress in meeting the purposes of this Act after the
			 submission of a progress report described in section 6(c)(1)(D) or section
			 7(d)(1)(F), respectively, then the Secretary may withhold, in whole or in part,
			 further payments under this Act in accordance with section 455 of the General
			 Education Provisions Act (20 U.S.C. 1234d) or take such other action authorized
			 by law as the Secretary determines necessary, including providing technical
			 assistance upon request of the State educational agency, local educational
			 agency, or consortium, respectively.
			(b)Consequences for subgrant
			 recipientsA State
			 educational agency receiving a grant under section 5(b)(1)(D) may refuse to
			 award subgrant funds to a local educational agency or consortium under section
			 7(a) if the State educational agency finds that the local educational agency or
			 consortium is not making significant progress in meeting the purposes of this
			 Act, after—
				(1)providing
			 technical assistance to the local educational agency or consortium; and
				(2)affording the
			 local educational agency or consortium notice and an opportunity for a
			 hearing.
				9.National
			 evaluation
			(a)In
			 generalFrom amounts reserved
			 under subsection (a)(1) or (b)(1) (as the case may be) of section 5, the
			 Secretary shall enter into a contract with an independent organization to
			 perform a scientifically valid, quantitative, and qualitative 5-year evaluation
			 of the grant and subgrant programs assisted under this Act.
			(b)Contents of
			 evaluationThe evaluation
			 described in subsection (a) shall include an analysis of each of the
			 following:
				(1)The impact of the
			 research-based elements of an effective adolescent literacy initiative on
			 student achievement, and how various elements combine to promote student
			 learning.
				(2)How State
			 standards, local educational agency and school curricula, and school
			 interventions combine to impact student achievement.
				(3)The impact of
			 diagnostic assessments and formative assessments on student achievement.
				(4)High-quality
			 professional development and the improvement of teacher practice and student
			 achievement resulting from such professional development.
				(5)The impact of
			 adolescent literacy initiatives on student motivation, engagement, and
			 participation in literacy activities and academics.
				(6)The relationship
			 between students’ literacy achievement and secondary school graduation
			 rates.
				10.Information
			 disseminationFrom amounts
			 reserved under subsection (a)(1) or (b)(1) (as the case may be) of section 5,
			 the Director of the National Institute for Literacy, in collaboration with the
			 Secretary, the regional educational laboratories established under part D of
			 the Education Sciences Reform Act of 2002 (20 U.S.C. 9561 et seq.), and the
			 Director of the National Institute of Child Health and Human Development, shall
			 distribute information on adolescent literacy instruction, including—
			(1)information on
			 adolescent literacy instruction and the impact of the instruction on—
				(A)student
			 achievement, motivation, and engagement for literacy; and
				(B)student
			 graduation with a secondary school diploma;
				(2)information on
			 elements of high-quality professional development that improve literacy
			 achievement in students in grades 4 through 12; and
			(3)information on
			 schools, local educational agencies, and States that have successfully improved
			 literacy achievement in grades 4 through 12.
			11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$200,000,000 for fiscal year 2008;
			(2)$400,000,000 for fiscal year 2009;
			(3)$600,000,000 for fiscal year 2010;
			(4)$800,000,000 for fiscal year 2011;
			 and
			(5)$1,000,000,000 for fiscal year 2012.
			
